WILLIAMS, Judge,
concurring.
The decision in McCardie v. Wal-Mart Stores, 511 So.2d 1134 (La.1987), recognizes a two-fold burden of a store owner to prove adequate clean up procedures and no responsibility for causing the spill. In proving that defendant is not responsible for causing the spill, the store owner must establish that its employee did not cause the spill. I do not believe that the language in McCardie requires that every store employee must individually testify that he did not cause the spill but rather that the evidence preponderates in favor of concluding that no employee of the store caused the spill.
As outlined by the majority, Schweg-mann presented evidence of the existence and implementation of a reasonable detection and clean up procedure. This procedure, coupled with the fact that the accident occurred in a high traffic, concession area travelled heavily by customers, preponderates in favor of concluding that the negligence of the store owner did not cause the spill.
Unfortunately, the language of McCar-die has led some jurists to conclude that each employee must testify that he did not cause the hazard; however, the legislature has enacted La.R.S. 9:2800.6 regarding the liability of a merchant for injuries to a patron while on the premises. The legislature clarification of the merchant’s burden *1348of proof should help alleviate this confusion in the future, although there are still some cases such as this one that the Supreme Court may have to address as the legislation is not retroactive.